Title: To George Washington from Henry Dearborn, 8 April 1782
From: Dearborn, Henry
To: Washington, George


                        
                            Sir
                            Exeter April 8th 1782
                        
                        I have the honour of inclosing to your Excellency an act of this State passd at the last Session of the
                            general Assembly for raising the deficientcies of this States quota of Troops.
                        the delinquent Towns are now begining to exurt them selves in procureing the men, but I have too much reason
                            to fear they will fall far short of compleeting the whole; the State has authorised me to appoint Muster Masters for the
                            recruits, I have accordingly appointed three Captains of the New Hampshire Line for that purpose, one for each rendisvous,
                            from which circumstance I flatter myself that what men are procured will be much better then the recruits we have had the
                            three last years, but there will be but very little time for making soldiers of them before it may be necessary for them
                            to appeer in the field; this State seems very much attach’d to that behind hand policy which they have
                            already too long practised; altho that blaze of public spirit which prevail’d at the commencement of the war, has been
                            almost extinguished in this State for some time pass’d, there is some small appeerence of its rekindling again, in
                            consequence of the Inspiring letters receiv’d from your Excellency this spring respecting the infinite
                            importence of their early & vigorous exertions in preparing for the approaching Campaign.
                        I shall do myself the honour to inform your Excellency as early as possible of what number of recruits may be
                            depended on from this State. I have the Honour to be with the highest sentiments of respect, your Excellencies most Obedt
                            Hume Servt
                        Henry Dearborn
                        
                            Lt Colo. Comdr 1st N.H. R.
                            

                        
                    